 Case 3:20-cv-00204-JPG Document 17 Filed 10/02/20 Page 1 of 4 Page ID #67




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAY E. LENTZ,                                 )
                                              )
               Petitioner,                    )
                                              )
vs.                                           )       No. 20-CV-204-NJR
                                              )
UNITED STATES OF AMERICA,                     )       Crim No. 01-CR-150 (EDVA)
                                              )
               Respondent.                    )

                     MOTION FOR EXTENSION OF TIME TO
               RESPOND TO PETITION FOR WRIT OF HABEAS CORPUS
                         PURSUANT TO 18 U.S.C. § 2241

       The United States of America, through its attorneys, Steven D. Weinhoeft, United States

Attorney for the Southern District of Illinois, and Laura V. Reppert, Assistant United States

Attorney states as follows:

       1.      On February 21, 2020, Petitioner, Jay E. Lentz, filed a Petition for Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2241. Doc. 1.

       2.      On May 7, 2029, this Court entered a Memorandum and Order appointing the

Federal Public Defender’s Office to enter its appearance to evaluate Petitioner’s pleading as it

relates to United States v. Davis, 139 S. Ct. 2319 (2019). Doc. 3.

       3.      On May 22, 2020, Assistant Federal Public Defender Dan Cronin entered his

appearance. Doc. 5.

       4.      On June 18, 2020, AFPD Dan Cronin filed a motion to withdraw as counsel, stating

that he “became aware of a conflict of interest in continuing to represent Petitioner Lentz” and that

he believed the “conflict of interest would affect colleagues within the Office of the Federal Public

Defender for the Southern District of Illinois” and requested that “substitute counsel for Petitioner

Lentz be appointed from outside of that office.” Doc. 6.

       5.      On June 19, 2020, this Court entered a Memorandum and Order granting AFPD

Cronin’s motion to withdraw. Doc. 7. This Court also stated that because of recent case law

developments related to Davis, in addition to Petitioner raising claims related to Mathis v. United
 Case 3:20-cv-00204-JPG Document 17 Filed 10/02/20 Page 2 of 4 Page ID #68




States, 136 S. Ct. 2243 (2016), appointment of new counsel was not warranted. Id. It then directed

the Respondent to answer or otherwise plead on or before August 3, 2020. Id.

       6.      On. August 3, 2020, Respondent filed a motion for extension of time to file a

response to Petitioner’s motion and was granted an extension to October 2, 2020.

       7.      On September 21, 2020, Petitioner filed a Motion to Supplement his Petition for

Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241. Doc. 15.

       8.      On September 22, 2020, Petitioner was granted leave by the Court to supplement

his motion. Doc. 16.

       9.      Respondent requests additional time to review Petitioner’s supplement and conduct

any necessary legal research to prepare a response for this Honorable Court.

       10.     Additionally, in an attempt to review prior litigation involving Petitioner –

specifically, whether he has previously filed a petition under Title 28, United States Code, Section

2255 – undersigned noted that Petitioner filed a § 2255 petition in the Eastern District of Virginia

in Case Number 09-CV-788-TSE. Documents related to that case are unavailable on PACER.

Undersigned has made a request to the U.S. Attorney’s Office in the Eastern District of Virginia

for relevant pleadings from the § 2255 proceedings, but has not yet received those documents.

       11.     Undersigned is expected to begin trial in United States of America v. Avery Smartt,

18-CR-30138-NJR on October 26, 2020, and anticipates that trial preparation and trial will

consume much of her time in the next few upcoming weeks.

       12.     Because of Petitioner’s most recent supplemental filing, the necessity of obtaining

documents from an outside district which are not publically available on PACER, and the need to

prepare for an upcoming jury trial and conduct trial, undersigned counsel is requesting a 90 day

extension of time. Undersigned counsel states that this request for an extension of time to respond

is not for the purpose of unnecessary delay and is in the interests of justice.

       WHEREFORE, the Respondent requests a 90-day extension of time to respond to

Petitioner’s Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241.
Case 3:20-cv-00204-JPG Document 17 Filed 10/02/20 Page 3 of 4 Page ID #69




                                       Respectfully submitted,

                                       STEVEN D. WEINHOEFT
                                       United States Attorney


                                       s/ Laura V. Reppert
                                       LAURA V. REPPERT
                                       Assistant United States Attorney
                                       Nine Executive Drive
                                       Fairview Heights, IL 62208
                                       Phone: (618) 628-3700
                                       E-mail: laura.reppert@usdoj.gov
 Case 3:20-cv-00204-JPG Document 17 Filed 10/02/20 Page 4 of 4 Page ID #70


                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAY E. LENTZ,                                   )
                                                )
                Petitioner,                     )
                                                )
vs.                                             )      No. 20-CV-204-NJR
                                                )
UNITED STATES OF AMERICA,                       )      Crim No. 01-CR-150 (EDVA)
                                                )
                Respondent.                     )

                                         Certificate of Service

        I hereby certify that on October 2, 2020, I caused to be electronically filed MOTION FOR

EXTENSION OF TIME TO RESPOND TO PETITION FOR WRIT OF HABEAS CORPUS

PURSUANT TO 28 U.S.C. § 2241 with the Clerk of Court using the CM/ECF system which will send

notification to all parties of record.

        A copy of this document was mailed by U.S. Mail to the following:

Jay E. Lentz
06569-028
FCI GREENVILLE
FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 5000
GREENVILLE, IL 62246


                                                       Respectfully submitted,

                                                       STEVEN D. WEINHOEFT
                                                       United States Attorney

                                                       s/ Laura V. Reppert
                                                       LAURA V. REPPERT
